Citation Nr: 9909331	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-29 074A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.  

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for regurgitation due 
to an undiagnosed illness.  

4.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.  

5.  Entitlement to service connection for insomnia and 
fatigue due to an undiagnosed illness.  

6.  Entitlement to service connection for arthralgia of 
multiple joints due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1986 to 
June 1993.  According to his DD Form 214 (Certificate of 
Release or Discharge from Active Duty), the veteran received, 
among other awards, the Southwest Asia Service Medal and the 
Kuwait Liberation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Philadelphia, Pennsylvania RO.  However, the Board notes that 
service connection was previously denied in April 1995 for 
some of the same issues addressed in November 1996, namely 
hair loss, joint pain, insomnia, and regurgitation.  The 
veteran was notified of the adverse decision entered in May 
1995 and no appeal was thereafter received until after the 
November 1996 rating decision.  Consequently, the April 1995 
rating decision is final.  38 C.F.R. §§ 20.302, 20.1103 
(1994).  Ordinarily, this would mean that the prior denial 
could be reopened only on the presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  However, 
the Board notes that the legal theory on which the veteran's 
claims were handled in April 1995 subsequently changed to 
allow for extension of the presumptive period in 38 C.F.R. 
§ 3.317(a)(1) to December 31, 2001.  Compare 38 C.F.R. 
§ 3.317 (1998) with 38 C.F.R. § 3.317 (1995).  (In the 
version of § 3.317(a)(1) applicable when the RO adjudicated 
these questions in April 1995, disability had to have become 
manifest to a degree of 10 percent or more not later than two 
years after the date on which the veteran last performed 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.)  Given that the veteran was separated 
from active duty in June 1993 and therefore could not have 
served in the Southwest Asia theater any later than June 3, 
1993, the Board finds that the change in the presumption of 
§ 3.317 amounted to a new legal basis on which the benefits 
sought could be granted.  Consequently, the Board concludes 
that current adjudication of these claims effectively 
represents action on new claims.  See Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998), cert. den. 119 S.Ct. 404 
(1998).  The veteran's claims for disability due to 
undiagnosed illness will therefore be addressed on a de novo 
basis.  

The Board notes that one of the claims developed for 
appellate review was entitlement to service connection for 
skin disability due to undiagnosed illness.  However, by a 
September 1997 rating action, the RO granted service 
connection for nonspecific dermatitis due to an undiagnosed 
illness and assigned a 10 percent evaluation.  Consequently, 
this claim of service connection is no longer before the 
Board.

(The decision below addresses the first four issues noted on 
the title page above.  Consideration of the arthralgia, and 
insomnia and fatigue issues is deferred pending completion of 
the development sought in the remand below.)


FINDINGS OF FACT

1.  The record contains no competent medical evidence 
associating any plantar fasciitis to the veteran's military 
service.  

2.  The record contains no competent medical evidence that 
the veteran has PTSD attributable to his period of service.  

3.  The record contains no competent medical evidence 
associating an anxiety disorder, or conversion 
disorder/hyperventilation syndrome to the veteran's military 
service.  

4.  There are no objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by regurgitation.  

5.  The veteran's hair loss is due to ascertainable causes 
such as mechanics and normal male pattern balding.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
plantar fasciitis is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1998).  

3.  Service connection for regurgitation due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).  

4.  Service connection for hair loss due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Certain legal presumptions may 
provide the necessary basis for finding a claim well 
grounded, such as a presumption of service incurrence of an 
undiagnosed illness.  38 C.F.R. § 3.317 (1998) (see 
discussion, infra).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
evidence, including a veteran's statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In other 
words, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
However, where the issue does not require medical expertise, 
lay testimony may be sufficient.  See Layno v. Brown, 
6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he developed plantar fasciitis as a result of his active 
military duty.  However, according to his service medical 
records, in May 1986, he was treated for mild Achilles 
tendonitis and bilateral pes planus.  In October 1991, he was 
also treated for a right ankle sprain.

The veteran was discharged from active military duty in June 
1993.  At a VA general medical examination conducted in 
August 1994, he did not make any complaints regarding the 
musculoskeletal condition of his feet.  Although the 
evaluation demonstrated the presence of a rash on the sole of 
his feet, which the examiner described to be fungal in 
origin, this examination did not include a diagnosis of 
plantar fasciitis.  

At a VA joints examination conducted in December 1994, the 
veteran complained, in pertinent part, of bilateral foot 
pain.  X-rays taken of the veteran's feet were normal.  The 
examiner concluded that the evaluation of the veteran's feet, 
which provided no physical evidence of any significant 
physiological abnormalities, was normal.  

Subsequently, in June 1995, the veteran sought treatment for 
complaints of a worsening of pain in the soles of his feet 
which he asserted had existed for two-and-a-half years.  The 
veteran also maintained that his feet hurt when he walked.  A 
clinical assessment of plantar fasciitis was made.  In August 
1995, the veteran was treated for minimal swelling of both 
feet.  In the following month, the veteran sought treatment 
for complaints of plantar pains.  Plantar fasciitis was 
assessed, and the examiner recommended that the veteran lose 
weight.  

At a VA joints examination conducted in September 1997, the 
veteran reiterated his previous complaints of bilateral foot 
pain.  Plantar fasciitis was not diagnosed.  

The Board acknowledges the veteran's contentions that he has 
plantar fasciitis as a result of his active military duty.  
However, the service medical records are negative for 
complaints of, treatment for, or findings of plantar 
fasciitis.  Furthermore, according to the post-service 
medical reports, the first diagnosis of plantar fasciitis was 
made in June 1995, approximately two years after his 
discharge from active service.  Significantly, none of the 
post-service medical records reflecting treatment for plantar 
fasciitis provided medical opinion evidence attributing this 
disorder to the veteran's active military duty or to an event 
coincident therewith, such as in-service trauma.  

Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that any plantar fasciitis that the 
veteran may have is traceable to military service, either 
having its onset during service or as the product of 
continued symptoms since service.  Consequently, the 
veteran's claim of service connection for plantar fasciitis 
must be found to be not well grounded.  Caluza, supra.  

Turning to the claim of service connection for psychiatric 
disability, the Board notes that the veteran has asserted 
that he developed a psychiatric disability, to include PTSD, 
as a result of his active military duty.  However, his 
service medical records are negative for complaints of, 
treatment for, or findings of any psychiatric disability.  

Post-service records include a January 1995 VA mental 
disorders examination which includes reference to psychiatric 
complaints.  The veteran reported that his in-service 
responsibilities required him to guard prisoners-of-war, to 
participate in placing bodies in body bags, and to load 
caskets which were being returned to the United States.  The 
veteran expressed his belief that these activities 
effectively meant that he participated in combat during his 
service in Saudi Arabia during the Persian Gulf War.  In 
addition, the veteran cited his most stressful experience in 
the military as his job of picking up mutilated bodies from 
plane crashes.  The veteran described symptoms of nightmares 
and insomnia.  The examiner noted that none of the veteran's 
records were available for review and that the information 
contained in the evaluation report was obtained from the 
veteran.  After interviewing the veteran, the examiner 
concluded that the veteran had no Axis I diagnosis and 
explained that, although the veteran reported limited 
subjective symptoms, he seemed, overall, to be fairly 
adjusted and able to maintain adequate psychosocial function.  

Subsequently prepared post-service medical reports, however, 
have provided various psychiatric diagnoses.  At a March 1995 
outpatient treatment session, the veteran reiterated the 
complaints he had made at the January 1995 VA mental 
disorders examination.  The social worker at the March 1995 
treatment session recommended ruling out PTSD.  In July 1995, 
the veteran was treated for hyperventilation syndrome.  A 
recommendation was made to rule out a brain lesion.  
One-and-a-half weeks later, the veteran was hospitalized for 
three days.  Relevant diagnoses included hyperventilation 
(self-induced versus conversion disorder) and PTSD.  At July, 
August, and September 1995 outpatient treatment sessions, the 
veteran reported having a history of PTSD.  

In two June 1996 interviews, two other social workers each 
provided the assessment of PTSD and explained that the 
veteran was scheduled to see a psychiatrist at the next 
available appointment in the following month.  At a July 1996 
mental status examination, a VA staff psychiatrist noted that 
the veteran had previously carried diagnoses of a conversion 
disorder and possible PTSD but concluded that the appropriate 
diagnoses included an anxiety disorder (not otherwise 
specified) by history and a conversion disorder by history.  
After interviewing the veteran, another VA staff psychiatrist 
noted that the veteran "seem[ed] to have some Post-Traumatic 
Stress Disorder symptomatology."  In the same month, a 
social worker who had previously evaluated the veteran and 
provided the impression of PTSD now assessed an anxiety 
disorder.  

A report of an August 1996 appointment with a registered 
nurse included the assessment of an anxiety disorder, not 
otherwise specified.  An evaluation completed two days later 
included the notation that the veteran had been previously 
diagnosed with an anxiety disorder as well as the 
recommendation to rule out major depression without psychotic 
features.  An October 1996 report noted the assessments of an 
anxiety disorder, not otherwise specified, as well as a 
conversion disorder, by history.  

At a November 1996 outpatient treatment session, the veteran 
stated that he had a history of PTSD.  Subsequently, at March 
and July 1997 outpatient treatment sessions, the veteran 
reported having a pertinent history of PTSD and anxiety.

According to the relevant post-service medical reports, the 
veteran initially received various psychiatric diagnoses, 
including PTSD and hyperventilation syndrome (self-induced 
versus conversion disorder).  Significantly, however, a VA 
staff psychiatrist who evaluated the veteran's mental status 
in July 1996 acknowledged these previous diagnoses of a 
conversion disorder and possible PTSD but concluded that the 
appropriate diagnoses included an anxiety disorder (not 
otherwise specified) by history and a conversion disorder by 
history.  Although another VA staff psychiatrist who also 
interviewed the veteran at that time expressed his opinion 
that the veteran "seem[ed] to have some Post-Traumatic 
Stress Disorder symptomatology," this second physician did 
not actually diagnose PTSD.  Significantly, subsequent 
medical records failed to provide evidence of a diagnosis of 
PTSD.  In fact, the most recent medical report (specifically, 
an October 1996 record) noted the assessments of an anxiety 
disorder, not otherwise specified, as well as a conversion 
disorder, by history.
The Board acknowledges the veteran's contentions that he 
incurred PTSD as a result of his active service.  
Significantly, however, the post-service medical records 
which have been obtained and associated with the claims 
folder do not provide competent medical evidence of a clear 
diagnosis of PTSD attributable to the veteran's service.  
38 C.F.R. § 3.304(f) (1998) (requiring medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor).  Such evidence is lacking in this case.  
In other words, no one with sufficient expertise has provided 
an opinion that the veteran clearly has PTSD which is 
traceable to military service or to continued symptoms since 
service.  Consequently, the veteran's claim of service 
connection for PTSD is not well grounded.  Caluza, supra.  

Moreover, the Board acknowledges the veteran's current 
diagnosis of an anxiety disorder, not otherwise specified, as 
well as a conversion disorder, by history.  Significantly, 
however, the first evidence of a psychiatric disorder, other 
than PTSD, is dated in July 1995 (when the veteran was 
treated for hyperventilation syndrome), which was 
approximately two years after his separation from active 
military duty.  Thereafter, not until July 1996 when the 
veteran was interviewed by a VA staff psychiatrist were his 
diagnoses considered to include an anxiety disorder (not 
otherwise specified) by history and a conversion disorder by 
history.  Significantly, none of the relevant post-service 
medical records which have been obtained and associated with 
the claims folder have provided competent medical evidence 
associating any anxiety disorder, conversion disorder or 
hyperventilation syndrome to his active military service.  

Competent medical evidence of a nexus between any current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that any of the veteran's psychiatric 
problems is traceable to military service or to continued 
symptoms since service.  Consequently, the veteran's claim of 
service connection for a psychiatric disorder other than PTSD 
is not well grounded.  Caluza, supra.

As for the remainder of the veteran's claims, the Board notes 
that he as claimed service connection for disability due to 
undiagnosed illness.  In this regard, it should be pointed 
out that service connection may be granted and compensation 
paid when a claimant has served during the Persian Gulf War 
in the Southwest Asia theater of operations and he "exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as . . . [skin symptoms, headache, 
muscle pain, joint pain, neurologic symptoms, etc.]," and 
such disability becomes manifest either during active service 
in the Southwest Asia theater of operation during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001, and clinical studies and examinations do 
not result in a known diagnosis.  38 C.F.R. § 3.317 (1998).  

The veteran has presented no specific arguments with regard 
to his claim of entitlement to service connection for 
regurgitation other than to assert that he incurred this 
condition as a result of his Persian Gulf service (and 
specifically as a result of an undiagnosed illness).  
According to his service medical records, the veteran was 
treated in February 1993 for viral gastroenteritis.  During 
that time, he did not complain of regurgitation.  In fact, a 
complete and thorough review of the service medical records 
indicates that, at no time during the veteran's active 
military duty, did he complain of regurgitation.  

Furthermore, the Board has also thoroughly reviewed the 
post-service records which have been obtained and associated 
with the claims folder.  Significantly, no lay statements 
have been received which provide evidence of eyewitness 
accounts from persons who observed the veteran experiencing 
regurgitation.  In addition, none of the post-service medical 
reports which have been obtained and associated with the 
claims folder reflect the veteran's complaints of 
regurgitation.  In fact, at the August 1994 VA general 
medical examination, the veteran did not complain of 
regurgitation problems.  No findings of regurgitation were 
made.  Subsequently, at a December 1994 VA stomach 
examination, the veteran again provided no complaints of 
regurgitation. 

As the Board has discussed, service connection may be granted 
and compensation paid when a claimant has served during the 
Persian Gulf War in the Southwest Asia theater of operations 
and he "exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such 
as . . . [g]astrointestinal signs or symptoms."  38 C.F.R. 
§ 3.317 (a)(1) and (b)(10) (1998).  According to the 
pertinent regulation, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1998).  With regard 
to the veteran's claim of entitlement to service connection 
for regurgitation, the Board clearly must conclude, based on 
a complete and thorough review of the claims folder, that no 
objective evidence of a chronic disability involving 
regurgitation-by either medical or nonmedical indicators-
has been received.  Without such objective evidence of a 
chronic disability, the veteran's claim for service 
connection for regurgitation due to an undiagnosed illness 
must be denied.  See 38 C.F.R. § 3.317(a)(1) and (2) (1998).  

A similar analysis attends the claim of disability manifested 
by hair loss.  The service medical records are negative for 
complaints of, treatment for, or findings of hair loss.  
Furthermore, according to the post-service medical records, 
the veteran did not complain of hair loss at the August 1994 
VA general medical examination.  No findings of hair loss 
were made.  At a December 1994 physical examination, the 
veteran complained of hair loss on both of his lower legs.  
The evaluation demonstrated essentially bilateral symmetrical 
areas of hair loss involving the antero-lateral aspects of 
the veteran's lower legs.  The examiner noted the veteran's 
denial of the use of boots, which, the examiner explained, 
would explain the hair loss.  Significantly, however, the 
examiner did express his opinion that the veteran's hair loss 
appeared to be due to mechanical reasons.  In addition, the 
examiner noted that the examination showed no other area of 
hair loss or reduced hair density.  The report of the Persian 
Gulf Registry, which the veteran completed several days 
later, included his complaints of hair loss.  

At the VA systemic conditions examination conducted in the 
same month, the veteran failed to make a complaint regarding 
hair loss.  The examiner noted that the veteran's skin was 
normal.  In addition, the examiner concluded that the veteran 
had normal male pattern balding.  

As noted above, service connection may be granted and 
compensation paid when a claimant has served during the 
Persian Gulf War in the Southwest Asia theater of operations 
and he "exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such 
as . . . signs or symptoms involving skin, . . . [provided 
that b]y history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis."  
38 C.F.R. § 3.317 (a)(1) and (b)(2) (1998).  With regard to 
the veteran's claim of entitlement to service connection for 
hair loss due to an undiagnosed illness, the Board concludes 
that hair loss has been shown to be caused by mechanical 
reasons or normal male pattern balding.  With such evidence 
of an association of the veteran's hair loss to known causes, 
his claim for service connection for hair loss due to an 
undiagnosed illness must be denied.  See 38 C.F.R. 
§ 3.317(a)(1) (1998).  


ORDER

Service connection for plantar fasciitis is denied.  

Service connection for psychiatric disability is denied.  

Service connection for regurgitation due to an undiagnosed 
illness is denied.  

Service connection for hair loss due to an undiagnosed 
illness is denied.  


REMAND

The veteran has presented no specific arguments with regard 
to his claim of entitlement to service connection for 
insomnia and fatigue other than to assert that he incurred 
this condition as a result of his Persian Gulf service (and 
specifically as a result of an undiagnosed illness).  The 
service medical records are negative for complaints of, 
treatment for, or findings of insomnia and fatigue.  

According to post-service medical reports, the veteran 
reported in December 1994 that his problems included trouble 
sleeping since August or September 1991.  The veteran 
specified having trouble sleeping in part because of dreams 
about his Persian Gulf experiences.  In addition, the veteran 
complained of a lack of energy since August 1991.  He 
reported being a truck driver with a work schedule of 
10 hours of driving before having time off work.  The 
examiner indicated that the veteran's fatigue was possibly 
due to his overweight status.  Because of the veteran's 
complaints, the examiner referred the veteran to the mental 
health clinic.  

According to the Persian Gulf Registry Report completed 
several days later, the veteran explained that his problems 
included a lack of sleep.  Although the veteran failed to 
complain of insomnia and fatigue at the VA systemic 
examination conducted several weeks later, the examiner 
conducting this evaluation noted that the veteran had been 
experiencing insomnia with nightmares.  At a Persian Gulf 
Registry follow-up session which was completed in March 1995, 
the veteran reported that he continued to experience insomnia 
and fatigue.  Although the examiner appeared to conclude that 
there was no apparent cause of the veteran's fatigue and 
insomnia, the examiner also associated the veteran's fatigue 
to his irregularly long hours working as a truck driver.  At 
an interview with a social worker one week later, the veteran 
reported that he continued to experience insomnia, fatigue, 
and a lack of energy.  

At an April 1995 outpatient treatment session, the examiner 
noted that the veteran had sleep disturbance from his 
occupation.  In addition, the examiner explained that 
medication to improve the veteran's sleep would likely be 
more effective if taken regularly but that the veteran's 
erratic work schedule precluded this approach.  Two days 
later, the veteran reported experiencing no change in his 
fatigue.  He continued to complain of feeling tired.  The 
examiner expressed his opinion that the veteran's fatigue was 
probably secondary to his being overweight and to his 
irregular hours as a truck driver.  

At a June 1996 outpatient treatment session, the examiner 
stated that the veteran's fatigue was probably secondary to 
his irregular and inadequate sleeping pattern due to his job 
as a truck driver.  One month later, in July 1996, the 
veteran, after complaining of not being able to sleep, was 
referred to the mental health clinic. 

The Board acknowledges that the examiner conducting the 
follow-up Persian Gulf Registry session in March 1995 
seemingly concluded that there was no apparent cause of the 
veteran's fatigue and insomnia.  Importantly, however, this 
examiner also appeared to associate the veteran's fatigue to 
his irregularly long hours as a truck driver.  Moreover, 
other pertinent post-service medical records have included 
statements from examiners who have associated the veteran's 
complaints of fatigue and insomnia to his being overweight, a 
mental health condition, or his irregular hours as a truck 
driver.  The Board has considered this relevant evidence and 
believes that the veteran's claim for service connection for 
fatigue and insomnia should be remanded to afford him an 
opportunity to undergo further examination to determine 
whether his fatigue and insomnia are accounted for by any 
ascertainable problem.  38 C.F.R. § 3.317. 

The Board's analysis of the arthralgia claim is similar to 
the fatigue and insomnia claim.  Certain reports of record 
include a definite diagnosis to account for problems with 
joint pain, while others do not.  For example, according to 
the service medical records, the veteran was treated in May 
1986 for a mild left ankle sprain.  In November 1986, he 
sustained an abrasion to his left elbow as well as a 
suspected right navicular fracture.  Between November and 
December 1986, he was treated for a right wrist sprain.  
Physical examination in December 1986 demonstrated complaints 
of soreness of the ulnar aspect of the right wrist as well as 
post-immobilization limitation of motion.  Subsequently, in 
October 1989, the veteran underwent a local excision of a 
cyst on his left elbow.  Thereafter, in October 1990, the 
veteran was treated for a contused right wrist.  In October 
1991, the veteran was treated for a right ankle sprain. 

According to the post-service medical reports, at the August 
1994 general medical examination, the veteran informed the 
examiner of the in-service treatment he had received for his 
right wrist and his left upper extremity.  The veteran cited 
no complaints about either wrist at the time of this 
post-service evaluation, although he did report having some 
generalized complaints of "just aching" of his upper 
extremities and back at times.  Physical examination 
demonstrated full range of motion of the veteran's wrists and 
all other major joints (including his spine), as well as full 
functional use of his hands.  The examiner provided the 
impression of a history of a ganglion cyst of the left wrist 
and a questionable history of a fracture of the right wrist.  

The report of the December 1994 Persian Gulf Registry 
evaluation included the veteran's complaints of joint pain.  
The examiner noted that all "work-up[s]" for the veteran's 
joint pain were negative and diagnosed fibromyalgia.  

The December 1994 VA systemic conditions examination 
conducted approximately two weeks later demonstrated that the 
veteran's musculoskeletal system was normal.  The VA joints 
examination which was conducted on the same day included the 
veteran's complaints of hand, elbow, and knee pain.  X-rays 
taken of the veteran's cervical spine, shoulders, ankles, 
elbows, hips, and pelvis were normal.  The examiner noted the 
veteran's multiple joint complaints as well as the findings 
of no physical evidence to document any significant 
physiological joint abnormalities.  

At the March 1995 Persian Gulf Registry follow-up 
examination, the veteran complained of multiple joint pain 
since 1991.  The examiner noted that multiple spine and 
peripheral joint x-rays were all within normal limits.  The 
examiner assessed arthralgia with no apparent cause.  

At an April 1995 outpatient treatment session, the veteran 
complained of pain in his knees, ankles, and hands but denied 
any joint swelling or erythema.  X-rays were found to be 
unremarkable.  The examiner provided an impression of 
multiple joint complaints without synovitis or arthritis 
which may be fibromyalgia secondary to sleep disturbance from 
the veteran's occupation.  The examiner specifically stated 
that the examination showed no evidence of inflammation or 
degenerative arthritis.  A June 1995 record noted a diagnosis 
of possible fibromyalgia.  In July 1995 when the veteran was 
hospitalized for three days for hyperventilation and 
post-traumatic stress disorder, a diagnosis of fibromyalgia 
was also given. 

In June 1996, the veteran complained, in pertinent part, of 
pain in his knees and lower legs.  In the following month, 
the veteran complained of left knee and left hip pain since 
his return from the Persian Gulf.  One week later in July 
1996, an examiner assessed chronic pain syndrome.  

At the VA joints examination completed in September 1997, the 
veteran reported that his chief complaint was joint pain.  In 
particular, the veteran described chronic persistent pain, 
which was acutely exacerbated by cold, in his hands, elbows, 
shoulders, knees, hips, and neck.  In addition, the veteran 
stated that this pain had begun at the end of 1993 and that 
"[n]othing improves the pain."  The examiner noted that the 
veteran had previously been given the diagnosis of 
fibromyalgia but explained that this condition reflects more 
of a muscle-type pain.  The examiner stated that arthralgia, 
which is joint pain, is the more accurate diagnosis for the 
veteran.  The examiner also noted that the veteran had no 
abnormal joint findings "at the time of his pain or 
otherwise."  Specifically, the physical examination 
demonstrated a supple neck and an evaluation of the veteran's 
extremities which was within normal limits.  Although the 
veteran experienced pain, stiffness, and moans and groans 
with every maneuver performed, he completed all movements in 
a normal fashion. The examination showed full range of motion 
of all joints and no joint abnormalities.  The examiner 
diagnosed, in pertinent part, arthralgia of unclear etiology, 
with joint pain and stiffness and no abnormal physical 
findings.  

The Board acknowledges the veteran's repeated complaints of 
multiple joint pain, certain medical examination findings of 
no physical abnormalities, and the various diagnoses that 
might account for such pain.  In order to better determine 
whether the veteran's arthralgia might be accounted for by 
definite diagnosis(es), further evidentiary development is 
required. 

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for complaints of insomnia and fatigue as 
well as his complaints of multiple joint 
pain.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1998).  The RO should also seek to 
confirm the dates during which the 
veteran served in the Southwest Asia 
theater.

2.  Thereafter, the veteran should be 
examined with a view toward determining 
whether any of the joint complaints 
previously diagnosed as pain, especially 
with respect to his hands, elbows, 
shoulders, knees, hips, and neck, as well 
as whether any of his complaints of 
insomnia and fatigue, represent definite 
pathology for which diagnoses may be 
made.  If so, the diagnoses should be 
entered and an explanation should be made 
which reconciles any such diagnosis with 
previous findings or lack of diagnosis.  
Specifically, with regard to the 
veteran's complaints of multiple joint 
pain, the examiner should express an 
opinion as to whether the veteran's 
complaints of multiple joint pain can be 
associated with an underlying disease 
process.  Furthermore, the examiner 
should express an opinion as to whether 
the veteran's complaints of insomnia and 
fatigue can be explained in terms of an 
underlying disease process or diagnosed 
problem, such as a psychiatric condition, 
or in terms of some type of supervening 
issue such as the veteran being 
overweight or his job as a truck driver.  
(Any special examination deemed necessary 
to address such issues should be 
conducted.)

If no definite diagnosis is made, all 
signs and symptoms, including any 
complaints of joint pain, insomnia, and 
fatigue, that can be perceived 
objectively, but for which no diagnosis 
can be made, should be set forth in 
detail.  The history, examination, and 
laboratory tests leading to 

such conclusions should be set forth in 
detail.  The claims folder, and a copy of 
this remand, must be made available to 
the examiner(s), the receipt of which 
should be acknowledged in the examination 
report(s).

3.  When this development has been 
completed to the extent indicated, the RO 
should formally re-adjudicate the issues 
of entitlement to service connection for 
insomnia and fatigue due to an 
undiagnosed illness and entitlement to 
service connection for arthralgia due to 
an undiagnosed illness.  

If any benefit sought, which is the subject of this remand, 
is not granted, the veteran and his representative should be 
provided with an appropriate supplemental statement of the 
case that includes any additional pertinent law and 
regulations and afforded a reasonable period of time in which 
to respond.  Thereafter, the case, in accordance with the 
current appellate procedures, should be returned to the Board 
for further appellate review.  The purpose of this remand is 
to obtain clarifying evidence.  No action is required of the 
veteran until he receives further notice.  By this remand, 
the Board intimates no opinion as to the final outcome of the 
remanded issues.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 20 -


- 1 -


